Case 19-12378-KBO    Doc 361-4   Filed 11/26/19   Page 1 of 12



                         Exhibit C

                    Engagement Agreement
Case 19-12378-KBO   Doc 361-4   Filed 11/26/19   Page 2 of 12
Case 19-12378-KBO   Doc 361-4   Filed 11/26/19   Page 3 of 12
Case 19-12378-KBO   Doc 361-4   Filed 11/26/19   Page 4 of 12
Case 19-12378-KBO   Doc 361-4   Filed 11/26/19   Page 5 of 12
Case 19-12378-KBO   Doc 361-4   Filed 11/26/19   Page 6 of 12
Case 19-12378-KBO   Doc 361-4   Filed 11/26/19   Page 7 of 12
Case 19-12378-KBO   Doc 361-4   Filed 11/26/19   Page 8 of 12
Case 19-12378-KBO   Doc 361-4   Filed 11/26/19   Page 9 of 12
Case 19-12378-KBO                      Doc 361-4             Filed 11/26/19              Page 10 of 12


Rates
Claim and Noticing Rates1

Title                                                                                                  Hourly Rate
Analyst                                                                                                $35 - $55
The Analyst processes incoming proofs of claim, ballots and return mail, and physically
executes outgoing mailings with adherence to strict quality control standards.


Technology Consultant                                                                                  $35 - $95
The Technology Consultant provides database support for complex reporting requests
and administers complicated variable data mailings.


Consultant/Senior Consultant                                                                           $70 - $170
The Consultant is the day-to-day contact for mailings, updates the case website, prepares
and executes affidavits of service, responds to creditor inquiries and maintains the
official claim register, including processing of claims objections and transfers. Prime
Clerk Consultants have between three and five years of experience.


The Senior Consultant directs the data collection process for the master mailing list and
Schedules & SOFA, oversees all mailings, performs quality control checks on all claims
and ballots, and generates claim and ballot reports. Prime Clerk’s Senior Consultants
average over five years of experience.


Director                                                                                               $175 - $195
The Director is the lead contact for the company, counsel and advisors on the case
engagement and oversees all aspects of the bankruptcy administration, including
managing the internal case team. In many instances, the executives of Prime Clerk will
serve in this role at this rate. Prime Clerk’s Directors have over ten years of experience
and are typically former restructuring attorneys or paralegals.


Chief Operating Officer and Executive Vice President                                                   No charge
Michael Frishberg, Prime Clerk’s COO, and Ben Schrag, Prime Clerk’s Executive Vice
President, both former restructuring attorneys with collectively over twenty five years of
experience, will add an additional supervisory layer to this matter at no charge.




1
  Prime Clerk does not charge overtime for any professional services it performs on weekends,
holidays or after standard business hours. Additional professional services not covered by this rate
structure will be charged at hourly rates, including any outsourced services performed under our
supervision and control.
Case 19-12378-KBO                        Doc 361-4           Filed 11/26/19              Page 11 of 12

Solicitation, Balloting and Tabulation Rates2

Solicitation Consultant                                                                           $195
The Solicitation Consultant reviews, tabulates and audits ballots, and executes plan
solicitation and other public securities mailings. In addition, the Solicitation Consultant
prepares customized reports relating to voting and other corporate events (such as
exchange offers and rights subscriptions) and interfaces with banks, brokers, nominees,
depositories and their agents regarding solicitations and other communications.
Solicitation Consultants average over five years of experience.


Director of Solicitation                                                                          $215
The Director of Solicitation is the lead consultant in the plan solicitation process. The
Director oversees and coordinates soliciting creditor votes on a plan of reorganization
and will attest to solicitation processes and results. The Director also advises on public
securities noticing and related actions, including voting, exchange offers, treatment
elections, rights subscriptions and distributions and coordinates with banks, brokers,
nominees, their agents and depositories to ensure the smooth execution of these
processes. Prime Clerk’s Director of Solicitation has over 15 years of experience and is a
former restructuring attorney.


Printing and Noticing Services

Printing                                                                                          $0.10 per page3

Customization/Envelope Printing                                                                   $0.05 each

Document folding and inserting                                                                    No charge

Postage/Overnight Delivery                                                                        Preferred Rates

E-mail Noticing                                                                                   No charge

Fax Noticing                                                                                      $0.10 per page

Proof of Claim Acknowledgment Card                                                                $0.10 per card

Envelopes                                                                                         Varies by Size


Newspaper and Legal Notice Publishing

Coordinate and publish legal notices                                                              Available on request


Case Website

Case Website setup                                                                                No charge

Case Website hosting                                                                              No charge

Update case docket and claims register                                                            No charge




2
 Certain fees may be applicable to noticing, solicitation and corporate action events involving
holders of public securities.
3
    Volume discounts will be applied to large mailings.
Case 19-12378-KBO                  Doc 361-4        Filed 11/26/19          Page 12 of 12

Client Access

Access to secure client login (unlimited users)                                     No charge

Client customizable reports on demand or via scheduled email delivery (unlimited    No charge
quantity)

Real time dashboard analytics measuring claim and ballot information and document   No charge
processing status



Data Administration and Management

Inputting proofs of claim and ballots                                               Standard hourly rates (no per
                                                                                    claim or ballot charge)

Electronic Imaging                                                                  $0.12 per image

Data Storage, maintenance and security                                              $0.10 per record per month

Virtual Data Rooms                                                                  Available on request


On-line Claim Filing Services

On-line claim filing                                                                No charge



Call Center Services
Case-specific voice-mail box                                                        No charge

Interactive Voice Response (“IVR”)                                                  No charge

Monthly maintenance                                                                 No charge

Call center personnel                                                               Standard hourly rates

Live chat                                                                           Standard hourly rates



Disbursement Services

Check issuance and/or Form 1099                                                     Available on request

W-9 mailing and maintenance of TIN database                                         Standard hourly rates
